Citation Nr: 1431716	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  08-22 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for renal insufficiency (claimed as kidney problems) as secondary to the veteran's service-connected diabetes mellitus and/or coronary artery disabilities.


REPRESENTATION

Appellant represented by:	the American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel





INTRODUCTION

The veteran had active service from August 1963 to April 1967, including service in the Republic of Vietnam.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the claim in May 2012.  During the course of the appeal, the Veteran was granted service connection for coronary artery disease, and the issue on appeal is more accurately stated as listed on the title page of this decision.  


FINDINGS OF FACT

1.  The evidence is in equipoise to warrant a finding that the Veteran's hypertensive heart disease and service-connected diabetes mellitus were diagnosed at about the same time.

2.  It is at least as likely as not that the Veteran's service-connected diabetes mellitus and service-connected coronary artery disease caused or accelerated the Veteran's renal insufficiency.


CONCLUSION OF LAW

The criteria for service connection for renal insufficiency are met.  38 U.S.C.A. § § 1110, 1116, 1153 (West 2002 & Supp. 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been granted service connection for diabetes mellitus and for coronary artery disease.  The Veteran was granted service connection for those disabilities on the basis of his service as an air policemen in Vietnam for more than one year.  The veteran has not been granted service connection for any other disability.  

The veteran seeks service connection for renal insufficiency, claimed as a kidney disability, on the basis that the kidney disability is secondary to the service-connected diabetes mellitus and/or coronary artery disease or that the service-connected disabilities accelerate the progress of renal insufficiency.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A Veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent.  Among the diseases which may be presumed service-connected are ischemic heart disease and diabetes mellitus.  Ischemic heart disease is defined as including, but not limited to, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery.  38 C.F.R. § 3.309.  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a non-service-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

It is the responsibility of the Board to determine the probative weight to be assigned among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If the preponderance of the evidence is against the claim, the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If all the evidence is in relative equipoise, reasonable doubt will be resolved in the claimant's favor, and the claim will be granted.  38 U.S.C.A. § 5107(b).

An April 2003 private treatment note from RDW, MD, and an October 2007 private medical statement from Dr. RDW, reflect an opinion that the veteran's renal insufficiency is "felt to be due to his diabetes and hypertension."  Dr. RDW stated that he had been treating the veteran for 4.5 years, but did not discuss the clinical evidence underlying his conclusion, or the relative contribution of the service-connected diabetes compted to the hypertension, for which service connection is not in effect.

Private treatment records from ZM, M.D. dated from 2010 through 2012, reflect that the veteran underwent coronary bypass grafting in December 2009 and reflect that the veteran had type II diabetes, hypertension, and had suffered a stroke.  The records do not establish the dates of onset or the etiology of these disorders.

The evidence, including VA examination conducted in June 2007, establishes that the veteran has mild renal insufficiency.  The evidence includes records of treatment by a private nephrologist as early as 2003.  Unfortunately, the medical evidence reflects varied opinions as to the etiology of the veteran's renal insufficiency.  The examiner who conducted June 2007 VA examination concluded that the veteran's renal insufficiency was secondary to idiopathic nephropathy, that is, a kidney disability of undetermined etiology.  The examiner opined that the Veteran's hypertension arose before his diabetes mellitus arose, and that the renal insufficiency began prior to the diagnosis of diabetes mellitus in 2003.  The examiner did not consider whether the Veteran's coronary artery disease was etiologically linked to the renal insufficiency, as the VA examination was conducted in 2007, but service connection for coronary artery disease was not granted until 2008.

The Board remanded the claim in May 2012 in an attempt to obtain additional medical evidence which might shed light on the onset or etiology of the veteran's renal insufficiency.  Private clinical records dated in 2002 and 2003 and obtained during the course of the Remand reflect that the Veteran's hypertension and diabetes mellitus were both diagnosed in 1998 or 1999.  The Veteran's private treating provider who rendered treatment during that time has submitted a statement establishing that records prior to 2002 have been destroyed.  

Records of private nephrology treatment in 2003 and 2004 reflect that various causes of the Veteran's renal insufficiency, including both hypertension and diabetes, as well as genetic disease and cancer, were considered as possible causes of the Veteran's renal insufficiency.  However, the nephrology treatment records do not include a conclusion as to the likely onset or etiology of renal insufficiency.  

On VA examination conducted in July 2012, the examiner was asked whether the Veteran's diabetes caused or aggravated renal insufficiency, and concluded that it did not.  The examiner reasoned the microalbuminuria present in 2003 showed that hypertension, not diabetic nephropathy, was shown.  However, the examiner was not asked to discuss or address the Veteran's coronary artery disease, and the July 2012 VA examination report does not reflect that service connection was granted for coronary artery disease as well as diabetes mellitus, and does not address whether that diagnosis is of significance in determining the onset and etiology of the Veteran's renal insufficiency.

The discharge summary of a private hospitalization in January 2012 states that the Veteran had atherosclerotic heart disease and peripheral vascular disease as well as diabetes mellitus and hypertension.  The provider noted that the Veteran's chronic kidney disease was likely on the basis of nephrosclerosis and diabetic nephropathy.  The provider did not express an opinion as to the etiology or onset of nephrosclerosis or the likelihood that nephrosclerosis was etiologically related to atherosclerosis.

The private medical evidence, read in its entirety, strongly suggests that the diagnoses of coronary artery disease, declining renal function, hypertension, and diabetes mellitus were all assigned at approximately the same time, and all were diagnosed prior to 2002.  

The VA examiner's rendered opinions unfavorable to the claim on appeal, but the VA examination reports establish that one VA examiner inaccurately identified the dates of diagnosis of diabetes mellitus and hypertension relative to each other, and that neither VA examiner considered the Veteran's overall medical history and each service-connected disability.  

The private opinions and records, in contrast, establish that the private providers concluded that both service-connected diabetes mellitus and non-service-connected hypertension contributed to and accelerated renal insufficiency.  The private treatment records also reflect that the treating providers acted on the assumption that the Veteran's coronary artery disease and atherosclerosis were a significant contributor to his health problems overall, but the private treatment records and opinions do not identify the nature of the relationship between the Veteran's coronary artery disease and his renal disease.  

The Veteran submitted his claim for service connection for renal insufficiency seven years ago, in early 2007.  The evidence regarding the etiology and onset of chronic renal insufficiency and the likelihood of an etiologic relationship or contribution between service-connected diabetes mellitus and service-connected coronary artery disease and the chronic renal disease is in equipoise.  There is some favorable evidence and some unfavorable evidence.  The probative value of the favorable evidence and unfavorable evidence is also in relative equipoise.  There is no clear preponderance of favorable or unfavorable evidence.  When the evidence is in equipoise, reasonable doubt is resolved in the Veteran's favor.  As the determination is resolved in the Veteran's favor, no further discussion of VA's duties to the Veteran is required.  


ORDER

The appeal for service connection for chronic renal disease as secondary to or aggravated by service-connected coronary artery disease and diabetes mellitus is granted.  



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


